ELLETT, Justice
(dissenting) :
I dissent and do so upon the ground that the full faith and credit required by Article IV, Section 1, of the Constitution of the United States only requires a state to give the same force and effect to the judgment of a sister state as it would to its own judgments. When a court has no jurisdiction of a person to render a judgment, that judgment is void and may be collaterally attacked in the state where it was rendered or in any other state. See 49 C.J.S. Judgments § 421, p. 827; 50 C.J.S. Judgments § 889e.
In this particular case plaintiff’s assignor sued the defendants and got a judgment against them in Idaho. The case was assigned to plaintiff, who first brought suit on the Idaho judgment in Utah, and then becoming convinced that the judgment was invalid by reason of lack of jurisdiction over the defendants, plaintiff brought an action upon the original debt. The trial judge dismissed the first action brought on the Idaho judgment with prejudice, and upon the trial of the issues in the second action rendered judgment against defendants, who appeal to this court and now claim that a dismissal of the action based on the Idaho judgment is res judicata.
In the action based on the Idaho judgment, proof could have been offered showing that the Idaho court had no jurisdiction *214of the defendants to render the judgment in that state. However, since the parties stipulated that such was the fact, no proof was required, and the judgment in Idaho would be a nullity and would have no force and effect in Utah or elsewhere. Therefore, a dismissal of the action based upon the Idaho judgment would not be res judicata because neither the plaintiff nor its assign- or has ever had a chance to have its claim determined except in the instant action.
I would, therefore, affirm the trial court and award plaintiff its costs herein.
CROCKETT, C. J., concurs in the dissenting opinion of ELLETT, J.